Citation Nr: 1813291	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from March 18, 2010, to January 22, 2013, for posttraumatic stress disorder (PTSD), in excess of 50 percent from January 23, 2013, to February 9, 2016, and in excess of 70 percent since February 10, 2016.    

2.  Entitlement to service connection for gall bladder removal.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his brother testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in Phoenix in November 2017.  A transcript of the hearing is included in the claims file.  The VLJ held the record open for an additional 30 days from November 15, 2017, for the Veteran to submit additional evidence.  The Veteran submitted additional lay evidence in November 2017; however, he waived his right to have the RO consider this evidence prior to a Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD signs and symptoms have not manifested with occupational and social impairment with reduced reliability and productivity from March 18, 2010, to January 22, 2013; have not manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, from January 23, 2013, to February 9, 2016; and have not manifested with total occupational and social impairment since February 10, 2016.  

2.  The Veteran does not currently have a disorder associated with gall bladder removal, to include residuals, that is caused by or otherwise related to his active duty service, and has not had such a disability at any point since filing his claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 30 percent from March 18, 2010, to January 22, 2013, for PTSD, in excess of 50 percent from January 23, 2013, to February 9, 2016, and in excess of 70 percent since February 10, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for service connection for gall bladder removal have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist with the issues the Board is adjudicating below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Increased Rating for PTSD

The Veteran contends that the disability rating for his service-connected PTSD should be rated higher than the currently-assigned ratings.   

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability rating for this disability; thus, the appeal period stems from March 18, 2010.  

The Veteran's service-connected acquired psychiatric disability has been evaluated under 38 C.F.R. § 4.130 as 30 percent disabling, as 50 percent disabling, and as 70 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments.  See 38 C.F.R § 4.130, DC 9411.  

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs.  See id.  VA must consider all symptoms of a veteran's disorder that affect his or her occupational and social impairment.  See id. at 443.  If the evidence demonstrates that a veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017).  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id.  VA must consider all of the Veteran's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores, and the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), which does not use GAF scores.  The United States Court of Appeals for Veterans Claims (Court) has held that the use of GAF scores to assign disability ratings in instances where the DSM-5 applies, as is the case here, is inappropriate.  See Golden v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202, at *1, *9 (Vet. App. Feb. 23, 2018).  Thus, the Board shall not discuss GAF scores below.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board finds that the Veteran's PTSD signs and symptoms have  not manifested with occupational and social impairment with reduced reliability and productivity from March 18, 2010, to January 22, 2013; have not manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, from January 23, 2013, to February 9, 2016; and have not manifested with total occupational and social impairment since February 10, 2016.  

The Veteran filed a claim for service connection for PTSD in March 2010.  

A March 2010 VA suicide risk assessment note showed that the Veteran did not have suicide ideation, threats, or self-harm.  He also did not have a history of suicide attempts.  

A March 2010 VA mental health note showed that the Veteran did not have any symptoms of depression, suicidal or homicidal ideation, mania, psychosis, military sexual trauma, obsessive compulsive disorder, or panic.  The medical professional noted that he did not have any prior psychiatric care.  The Veteran was not married and did not have children.  He lived in a home, which he was house sitting at the time.  He previously worked in construction and in the airplane business.  A mental status evaluation showed that he was casually dressed, with clean attire and good personal hygiene.  He was alert, cooperative, and in no acute distress.  His muscle tone was normal, and he did not have any tics, gesticulations, or tremors.  He was fully oriented to name, date, and situation.  His speech and language was normal to rate, rhythm, and volume.  His mood was euthymic, but with appropriate effect.  His thought content was appropriate and his thought processes were coherent with no thought disorders.  He did not have hallucinations or delusions.  His attention and concentration were intact.  His memory was intact to remote and recent events, and his immediate recall was within normal knowledge.  The Veteran's fund of knowledge was commensurate with his education and socio-economic level.  His judgement was adequate for medical decision-making, and his insight was good.  The medical profession confirmed a diagnosis of PTSD.  

An April 2010 VA psychiatry note showed that although the medical professional did not provide a diagnosis, the Veteran complained of re-experiencing events, emotional numbing, and hyperarousal.  The medical professional noted that the Veteran had an anxious mood, a suspicious affect, pressured speech, and racing thoughts.  Additional 2010 VA treatment records show that the Veteran attended psychiatric group therapy to deal with his symptoms.  

A July 2010 VA examination showed that the Veteran complained of difficulty with anger and hostility, but he denied exhibiting physical aggression.  He told the examiner that he had nightmares of violence, including of war, every three weeks.  He stated that he avoided crowds and that he does not like being around people.  He reported symptoms of hypervigilance and that he was unable to negotiate in relationships.  He stated that he had an extremely close relationship with his brother.  He was single, never married, and had no children.  He stated that he had a few close friends and some acquaintances.  The examiner noted that the Veteran enjoyed working in aviation and that his activities of daily living were not affected by his PTSD signs and symptoms.  The Veteran denied any suicidal or homicidal ideation and suicidal active plans, attempts, or intentions.  A mental status examination showed that the Veteran was alert and fully oriented.  He was adequately groomed, but was unshaven.  He was prompt to the examination.  His mood appeared anxious, his affect was guarded, and his speech was moderate in rate and tone, but his eye contact was good.  His thought process was logical and goal-oriented.  His judgment and insight were fair, impulse control was appropriate, and memory was intact.  

A July 2011 VA psychiatric history and assessment note showed that the Veteran's mental status evaluation indicated that he was oriented to time, place, and personal information.  He was dressed in casual wear with good hygiene.  He was forthcoming with information with good eye contact.  His motor skills and speech tone and rate were normal.  His mood was a little irritable and his affect was in full range with an anxious tone.  His thought process was logical and coherent.  He denied any suicidal or homicidal ideation and auditory and visual hallucinations.  His insight was fair and his immediate memory was intact.  The staff psychiatrist diagnosed the Veteran with PTSD, alcohol abuse, and to rule out cognitive disorder.  Moreover, a July 2011 VA suicide risk assessment showed that the Veteran did not have any suicide ideation, threats, or self-harm but he was noted to have a mood and substance abuse disorders.  The staff psychiatrist noted that the Veteran was employed part time and that he was close to his brother.  

Very similar symptoms and diagnoses were shown in an October 2011 VA mental health ambulatory note.  Additionally, an August 2012 VA mental health note showed that the Veteran was again diagnosed with PTSD, alcohol abuse, and to rule out a cognitive disorder.  His mental status evaluation showed normal orientation, speech, motor, thought process, thought content, and insight and judgement, but his mood was "down and up" and his affect was full range with an anxious tone.  

This evidence shows that the frequency, severity, and duration of the Veteran's PTSD symptoms manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, from March 18, 2010, to January 22, 2013.  Specifically, the VA treatment records from this time period, as well as the July 2010 VA examination report, show that the Veteran had anxious mood, and impaired affect, as well as symptoms of hypervigilance and nightmares.  However, the evidence shows that other factors of his mental status evaluations were essentially normal, that he was working, and that he had a close relationship with his brother and a few friends and acquaintances.  Thus, the Board finds that his PTSD signs and symptoms did not manifest with occupational and social impairment with reduced reliability and productivity from March 18, 2010, to January 22, 2013.

The record shows that the Veteran's PTSD symptoms worsened in January 2013.  Specifically, a January 2013 VA examination showed that his symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran reported that he was constantly in contact with his brother and that he helped his brother with projects.  He reported that he had a falling out with his former employer, from whom he was renting his previous home.  He stated that he now lived in an airplane hangar that his family owned and that he was unemployed.  He also told the examiner that he liked to paint and that he did not like to be around people.  The examiner determined that his symptoms amounted to occupational and social impairment with reduced reliability and productivity.  

Given this evidence, the Board finds that the Veteran's PTSD symptoms have not manifested with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, from January 23, 2013, to February 9, 2016.  While the claims file includes additional treatment records from 2013 to 2016, the record does not show that the Veteran sought continuous mental health treatment during this time.  The January 2013 VA examiner determined that the Veteran's symptoms showed occupational and social impairment with reduced reliability and productivity.  Furthermore, although the Veteran had symptoms that correspond to the 50 percent disability rating, including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, the record does not show that these symptoms amounted to occupational and social impairment with deficiencies in most areas.  Specifically, the January 2013 VA examination showed that the Veteran had a close relationship with his brother, indicating that he was able to establish and maintain effective relationships.  Thus, a rating in excess of 50 percent for PTSD is not warranted from January 23, 2013, to February 9, 2016.

The record indicates that the Veteran's symptoms again worsened in February 2016.  Specifically, a February 2016 VA examination showed that the Veteran's symptoms included anxiety, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, grossly inappropriate behavior, and impaired muscle control, such as unprovoked irritability with periods of violence.  A mental status examination showed that the Veteran was casually dressed and carried a briefcase.  He made appropriate eye contact, but was hyperverbal and often circumstantial in his explanations.  He was fidgety and hypervigilant.  His mood was euthymic, but he was appropriately oriented.  The Veteran reported that he had an occasional auditory hallucination in which he heard his brother's voice.  The examiner noted that the Veteran was taking medication for his psychiatric disorder symptoms.  The VA examiner determined that these symptoms amounted to occupational and social impairment with reduced reliability and productivity.

A March 2017 VA primary care note showed that the Veteran was pleasant, cooperative, and well-groomed.  He spoke in full sentences and was a good historian.  His judgment was intact and his mood and affect were appropriate.  

During the November 2017 Board hearing, the Veteran testified that he did not attend group therapy any longer because it was not helpful.  He stated that his PTSD symptoms impacted his ability to work.  He endorsed symptoms of bad dreams and panic attacks.  He and his brother testified that the Veteran did not have patience and that he would often leave if there was a large group of individuals around him because he does not like crowds.  

Given this evidence, the Board finds that the Veteran's PTSD symptoms have not manifested with total occupational and social impairment since February 10, 2016.  Although the February 2016 VA examiner noted that the Veteran's symptoms amounted to occupational and social impairment with reduced reliability and productivity, the severity, frequency, and duration of his symptoms indicate that a disability rating of 70 percent is warranted since February 10, 2016; however, a rating in excess of 70 percent is not warranted during this appeal period as the preponderance of the evidence is against a finding that the Veteran's PTSD amounted to total social and occupational impairment, both of which are required for the 100 percent rating.  In fact, the Veteran reported during the February 2016 VA examination that he lived in a room at the end of a hanger that his family owned.  He is very close with his brother.  He stated that he socialized with other pilots and people at the hanger and airport.  He indicated that he was often around people with whom he is familiar, and that he socialized with them after 5pm.  Furthermore, he was very articulate during the November 2017 Board hearing, during which he indicated going to stores and night clubs.  Overall, the record shows that the Veteran has had a good relationship with his brother, and that his mental status examinations have shown that he is oriented to time, place, and person.  Consequently, the frequency, severity, and duration of the PTSD symptoms have not resulted in total occupational and social impairment since February 10, 2016. 

Accordingly, the preponderance of the evidence shows that an initial disability rating in excess of 30 percent from March 18, 2010, to January 22, 2013, for PTSD, in excess of 50 percent from January 23, 2013, to February 9, 2016, and in excess of 70 percent since February 10, 2016, is not warranted.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.125, 4.130, DC 9411.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Gall Bladder Removal

The Veteran contends that he has a current disorder associated with his gall bladder removal that is caused by his active duty service.  Specifically, he contends that his gall bladder was removed because he was exposed to tactical herbicides while stationed in the Republic of Vietnam during his active duty service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

While the Veteran is presumed to have been exposed to herbicides due to his in-country service in Vietnam, the Board finds that he does not currently have a disorder associated with removal of his gall bladder, to include residuals, that is caused by or otherwise related to his active duty service, and has not had such a disability at any point since filing his claim for service connection.

The Veteran filed a claim for service connection for gall bladder removal in March 2010.  

An April 2010 VA administrative note showed that the Veteran asserted that his gall bladder was removed in 1998, which is approximately 12 years prior to filing his claim for service connection. 

In an October 2012 VA Agent Orange Registry evaluation, the Veteran was noted to have a history of cholecystectomy surgery approximately 12 to 15 years prior.  Similarly, an April 2017 VA urology consultation showed that he previously had an open cholecystectomy.  However, the Board notes that these medical professionals did not diagnose the Veteran with a current disorder or residuals associated with the gall bladder removal, which occurred prior to the appeal period.  

During the November 2017 Board hearing, the Veteran testified that his gall bladder was not removed in service, but was removed approximately 15 years prior.  However, he believed that the gall bladder was removed due his exposure to Agent Orange in service.  He testified that he did not have gall bladder cancer at any time.  

A review of the Veteran's service treatment records, as well as the VA treatment records after his separation from active duty service, does not show that she was diagnosed with or treated for any disorder or residuals of a gall bladder removal, which occurred approximately 27 years after separation from service and 12 years prior to the Veteran's filing a claim for service connection.  While several VA treatment records, including from April 2010, October 2012, and April 2017, show a past history of a gall bladder removal, these treatment records show that although the Veteran was evaluated by various medical professionals, he was not diagnosed with any residuals of gall bladder removal symptoms.  

Given this evidence, the Board finds that the Veteran does not currently have a disorder associated with removal of his gall bladder, to include residuals, and has not had such a disability at any point since filing his claim for service connection.  The only evidence indicating the presence of this disability during the appeal period comes from the Veteran's lay statements, as well as the statements from his representative.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  However, lay assertions cannot constitute competent medical evidence in support of current diagnoses of a disorder or residuals of a gall bladder removal.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show current a disability at any time during the claim period, there is no separate and underlying disorder associated with the removal of a gall bladder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for gall bladder removal must be denied.  See 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55.  

The undersigned notes that she appreciated the Veteran attending his hearing in November 2017, the testimony he provided at the hearing, and the service he provided to this country.


ORDER

An initial disability rating in excess of 30 percent from March 18, 2010, to January 22, 2013, for PTSD, in excess of 50 percent from January 23, 2013, to February 9, 2016, and in excess of 70 percent since February 10, 2016, is denied.  

Service connection for gall bladder removal is denied.  


REMAND

The Board must remand the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, as well as entitlement to a TDIU, for additional evidentiary and procedural development.  

The Board must remand the Veteran's bilateral hearing loss and tinnitus claims for a new VA audiological examination.  Specifically, the Veteran was afforded a VA examination for these disorders in August 2010, during which the examiner could not provide an opinion regarding whether the Veteran's current bilateral hearing loss and tinnitus were caused or related to his active duty service without resorting to speculation.  The Board finds this VA examination report inadequate to adjudicate the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran should be scheduled for a new VA examination to determine the nature and cause of his bilateral hearing loss and tinnitus disorders.  

The Board must also remand the Veteran's hypertension claim for a new VA examination.  Specifically, the Veteran asserted during the November 2017 Board hearing that his hypertension is caused or aggravated by his service-connected PTSD disability.  However, the record does not show that the Veteran was given an examination to determine the nature and causal relationship between his current hypertension and service-connected PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)  

Lastly, the Board must remand the claim of entitlement to a TDIU as this claim is inextricably intertwined with the claims that the Board is remanding to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, if service connection for bilateral hearing loss, tinnitus, and/or hypertension is granted on remand, it may impact whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA audiological examination to assist in determining the nature and cause of his bilateral hearing loss and tinnitus disorders.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss disability is caused by or otherwise related to any event, illness, or injury during service from July 1969 to February 1971. 

In rendering an opinion, the examiner should assume as fact that the Veteran was exposed to excessive noise during active duty service from weapons and artillery fire, to include as due to his military occupational specialty (MOS) and from participating in combat operations while stationed in the Republic of Vietnam.

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current tinnitus is caused by or otherwise related to any event, illness, or injury during service from July 1969 to February 1971.

In rendering an opinion, the examiner should assume as fact that the Veteran was exposed to excessive noise during active duty service from weapons and artillery fire, to include as due to his MOS and from participating in combat operations while stationed in the Republic of Vietnam.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his hypertension disorder.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension was caused by or aggravated (permanently worsened) beyond normal progression due to the Veteran's service-connected PTSD. 

b. If the examiner finds that PTSD aggravates the Veteran's hypertension, the examiner is asked to state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for hypertension prior to aggravation.  If the examiner is unable to establish a baseline for the hypertension prior to the aggravation, he or she should state such and explain why a baseline cannot be determined.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, and entitlement to a TDIU in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


